Title: To James Madison from Adam Seybert, 6 July 1812
From: Seybert, Adam
To: Madison, James


Sir
Monday afternoon July 6th. 1812.
This morning I took the liberty to trouble you with a note respecting the appointment of William Anderson of Penna. as a Brigadier General. My interference was forced by circumstances. It has ever been my wish not to obtrude myself upon the Executive, relying in the fullest manner upon his decisions in all cases. Mr. Anderson’s case is one of extreme delicacy, he is my immediate colleague & an acquaintance of some years. He deems some explanation of my Note necessary, this is in compliance with his wishes. I have no knowlege of Mr. Andersons military acquirements or his services in the Army, my opinion was grounded entirely upon these [sic] want of information. The command of a Brigadier being of the first consequence at this time, requiring general knowlege and peculiar skill—I do not hesitate to give my approbation to his being appointed a Colonel, tho’ it has heretofore been my universal practice not to designate the grade for any Gentleman whose application I have signed. I hope Sir you will excuse me for the trouble imposed by my hasty scrawls. I am with the highest respect Your obdt. & humble servant
Adam Seybert
